NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 3, 2019 *
                                 Decided June 4, 2019

                                         Before

                          JOEL M. FLAUM, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 19-1163

GREGORY WAYNE KOZLOWSKI,                        Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Western District of Wisconsin.

      v.                                        No. 16-cv-478-wmc

GREGORY VAN RYBROEK, et al.,                    William M. Conley,
    Defendants-Appellees.                       Judge.



                                       ORDER

        Administrators at a mental-health facility in Wisconsin suspected that Gregory
Kozlowski, an involuntarily committed patient, was involved in a group effort to
escape. To prevent further attempts, the administrators restricted his outgoing mail.
Seeking damages from them, Kozlowski invoked 42 U.S.C. § 1983 to assert that the
restrictions violated the First Amendment. The district court ruled that the defendants

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1163                                                                        Page 2

were entitled to qualified immunity. Because the administrators did not violate a clearly
established federal right, we affirm.

        Guards at Mendota Mental Health Institute discovered in July 2014 holes cut in
the fences surrounding the facility. Administrators suspected that Kozlowski was
working with others outside the facility to escape. He appeared nervous the day before
the holes were discovered when speaking to a visitor who commented on the fences.
The visitor was a former patient at another state institution who had been involuntarily
committed for property crimes and was on conditional release. When police questioned
the visitor, he gave inconsistent stories about his return home from the visit. Moreover,
staff at Mendota later found knives and wire cutters in a courtyard outside the window
of another acquaintance of Kozlowski’s; the acquaintance had a history of successful
escapes from prison. To prevent an escape attempt, Mendota’s director banned
Kozlowski from virtually all contact with outsiders—this meant no incoming and
outgoing calls, mail, or visitors (except for legal communications). He also was
transferred to a maximum-security unit.

      Over the next year, administrators regularly reviewed the no-contact restrictions
and gradually relaxed them. Two weeks after the holes were discovered, the
administrators permitted Kozlowski to make two monitored calls per week to his
brother. A few months later, administrators eased the restrictions again so that
Kozlowski could receive mail from family and businesses, and soon after that they
allowed Kozlowski to send mail to family and businesses. By March 2015, the only
outstanding restriction on Kozlowski’s communications was a ban on mail to and from
persons confined in Wisconsin prisons, jails, and other state institutions.

        Dissatisfied, Kozlowski sued the administrators for violating the First
Amendment. He sought to enjoin the remaining restrictions on his mail and obtain
damages for the restrictions he had endured. At the summary-judgment stage, the
district court enjoined the ban on Kozlowski’s mail to confined persons. Applying
Procunier v. Martinez, 416 U.S. 396, 413 (1974) (assessing the constitutionality of a rule
blocking an inmate’s outgoing mail by asking whether it is “greater than is necessary”),
the court ruled that the restriction violated the First Amendment. It reasoned that the
restriction was greater than necessary to promote security because other means, such as
allowing mail to a preapproved list of recipients, were available. The court concluded,
however, that the administrators were entitled to qualified immunity because the
standard governing outgoing-mail restrictions for civil detainees was uncertain.
No. 19-1163                                                                             Page 3

       On appeal, Kozlowski challenges the ruling that the administrators are entitled
to qualified immunity. He argues that the defendants violated his clearly established
right to send mail. He relies heavily on WIS. STAT. § 51.61(1)(cm)(1) (“A patient shall also
have a right to send sealed mail … to … other persons ….”). Kozlowski does not contest
the district court’s ruling as it applies to the restrictions on visitors or phone calls, so we
say nothing more about those restrictions.

        Kozlowski cannot demonstrate that the defendants violated a clearly established
federal right. Government officials receive qualified immunity from damages when
their “conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known”—the right must be defined with
“specificity” at the time of the events. City of Escondido v. Emmons, 139 S. Ct. 500, 503
(2019) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)). “Violations of
state laws do not abrogate an official’s qualified immunity from suit for violation of
federal constitutional rights.” Stevens v. Umsted, 131 F.3d 697, 707 (7th Cir. 1997)
(quoting Kompare v. Stein, 801 F.2d 883, 888 n.6 (7th Cir. 1986)). Therefore, Kozlowski
cannot use WIS. STAT. § 51.61 to defeat the defendants’ qualified immunity.

        Focusing on federal law, the defendants argue that the outgoing-mail restriction
was constitutional. We need not resolve the constitutionality of the restriction to decide
the issue of qualified immunity. See Pearson v. Callahan, 555 U.S. 223, 236 (2009). As the
district court correctly observed, when the defendants blocked Kozlowski’s mail, the
case law did not specifically establish which of two standards governed the
constitutionality of the restriction. The older standard, and the one that the district court
used, is from Martinez, 416 U.S. at 413. As we mentioned earlier, Martinez scrutinized
the potential overbreadth of restrictions on prisoners’ outgoing mail and required that
they be “no greater than is necessary.” The other standard, from Turner v. Safley,
482 U.S. 78, 89–91 (1987), might sustain the restriction. Turner expanded deference to
prisons and generally permits restrictions that are rationally related to objectives like
security. See id. In enjoining the restriction on outgoing mail, the district court thought
that this court’s ruling in Koutnik v. Brown, 456 F.3d 777 (7th Cir. 2006) (upholding
prison’s decision to block mailing of a swastika), favored applying Martinez to this case.

        But later decisions cloud the issue. We explained in 2012 that Turner might apply
to all First Amendment restrictions on civil detainees. See Lane v. Williams, 689 F.3d 879,
884 (7th Cir. 2012) (ban on pornography). And in 2015, when Kozlowski’s mail
restrictions were in place, we ruled that “Turner's rational-relationship test provides the
appropriate structure to analyze” civil detainees’ claims under the First Amendment.
No. 19-1163                                                                          Page 4

Brown v. Phillips, 801 F.3d 849, 853 (7th Cir. 2015) (restrictions on video games). Because
of this uncertainty in the scrutiny and deference that apply to the mail restrictions here,
the district court correctly extended qualified immunity. See Kisela, 138 S. Ct. at 1152.

       Finally, Kozlowski asserts that he was denied an opportunity for discovery. But
he never asked for nor attempted discovery, so no reversible error occurred. See Stevo
v. Frasor, 662 F.3d 880, 886 (7th Cir. 2011).

                                                                               AFFIRMED